SORNA Implementation Policy and Procedures Guide

The SMART Office has developed this guide to assist tribes with creating their own policy and
procedures manual to describe their sex offender registration and notification program. This
guide should only be used as a starting point for developing policy and procedures for a specific
tribe. It should not be used as a template, but rather, as a tool to assist with creating a program
specific policy and procedures manual. It is advisable for the policy and procedures manual to
track the order of the tribe’s sex offender code, however it should not be a copy of the code
rather it should describe how all the functions of the tribe’s sex offender notification and
registration program will be carried out by the designated staff.
If a tribe has entered into one or more Memoranda of Understanding (MOUs) for a substantial
portion of its sex offender program, a policy and procedures manual describing tribal procedures
is still necessary but it will have different components than those described below.
For specific examples, you may refer to copies of policy and procedure documents that some
Tribes have uploaded to the SORNA Exchange Portal. Visit the SMART Office website
(www.smart.gov) for more information on the SORNA Exchange Portal.

A. Criminal Justice Functions
1. Police Department
 Describe your Police Department (BIA, contract, tribal, etc.).
 Explain who is designated to handle the law enforcement aspects of sex offender
registration and notification.
 If the tribal or BIA police department are the registration agency, describe how the
registration function is carried out.
 If the police department will handle only those police oriented functions, then note
which agency will be responsible for sex offender registration and detail how the
police oriented functions will be performed (i.e. Fingerprinting, DNA collection,
NCIC/NSOR and all federal databases). (Participation in submission of data to these
databases may expand police functions beyond specific SORNA registration and
notification).
 If the tribe has contracted or entered into an MOU for the police functions, describe
how these registration requirements will be completed and by whom.
2. Tribal Court (if applicable)
 Describe your Tribal Court procedures relating to sex offender registration.
 Describe your procedures for providing notice to sex offenders of their obligation to
register any place they live, work or go to school:
 Before they plead guilty for a registerable offense; or
 When found guilty of a registerable offense
 Include any forms that will be utilized by the court for providing notice and
recording.
10-4-2013

Contact the SMART Office AskSMART@usdoj.gov

Page 1

SORNA Implementation Policy and Procedures Guide
3. Probation Department (if applicable)
 Describe the probation department’s role in identifying offenders who must be
recaptured for registration.
 Describe the probation department’s role in managing sex offenders, including but
not limited to address verification or enforcement activities.
4. Jail
 If the tribe has a jail, include procedures for completing registration of previously
convicted offenders who must be recaptured for registration.
 If the tribe does not have a jail but contracts with a county or other tribal jail, include
the procedures developed in collaboration with those jails regarding notice:
 Notice to the offenders (collaborate on notice forms)
 Notice to the tribe of offender release to tribal land
 Procedures should be in place that facilitates the relay of information to the tribe from
state, county and federal prisons that release sex offenders to its jurisdiction to ensure
that the tribe is duly notified upon the release of any sex offenders who must be
registered with the tribe.
5. Businesses
 Describe how businesses will be notified that employees must register.
 Describe how businesses will cooperate with sex offender registration program to
notify employees of their obligation to register.
 If business practices exempt registered sex offenders, reference and include copies of
those exclusions and policies.

B. Registration Process and/or Program
1. Registration
 Describe which offenders need to register, including those who live, work or go to
school within the jurisdiction.
 Explain how offenders that need to be recaptured will be identified and registered,
including how information will be obtained from states regarding registered sex
offenders who live on tribal land who must now register with the tribe.
 Define the responsible registrar/responsible office.
 Describe the duties of the registrar. Detail what information will be collected and how
it will be recorded and digitized.
 Describe circumstances (changes) that require re-registration.
 Identify where registration will take place.
 Describe which offenders will need to register or re-register and when initial
registration will occur.

2. Registerable Offenses
10-4-2013

Contact the SMART Office AskSMART@usdoj.gov

Page 2

SORNA Implementation Policy and Procedures Guide




Reference the section of your tribe’s code that specifies when and how offenders will
register according to their Tiers (Tiers I, II and III - if tribe uses all three tiers).
Detail who is responsible for assignment of Tier.
Reference what forms or additional processes will be utilized to capture the necessary
data. Include details on how eligible offenders will be recaptured that are (if
duplicative information from above, no need to repeat):
 In jail
 On community supervision
 Previously registered with State who now must register with tribe
 Previously unregistered offenders that now must register with the tribe
 Convicted of a new offense

3. Monitoring Registered Offenders
 Describe how the registration will be kept current and monitored:
 Frequency of updating and how offenders will be notified
 Process for follow-up
 Include procedure by which sex offenders will be notified of their requirement to
provide all necessary updates, including:
 Temporary lodging
 21 day notice of intent to travel internationally
 Describe the registration process, including acknowledgment form and registration
checklist, to include:
 Required information to be collected by registry officials
 Required information prohibited from public disclosure
4. Enforcement of Registration
 Describe the enforcement procedures that will be used in the event a registered
offender fails to appear for registration.
 Describe the enforcement procedures that will be used when an offender has
absconded, including coordination with USMS.
 If entering into an MOU with a county for registration and notification, include
procedures for coordinating enforcement activities.
 Describe criminal penalty for failure to register (reference sex offender code).
 Describe how civil penalties will be enforced or cross reference relevant tribal code
 Describe how any reductions in registration obligations will take place.

10-4-2013

Contact the SMART Office AskSMART@usdoj.gov

Page 3

SORNA Implementation Policy and Procedures Guide
C. Public Sex Offender Website
 Provide the URL of the tribe’s public website.
 Provide the name of the tribe’s public website.
 If not live, provide the projected go-live date for the site.
 Identify if the tribe will use the TTSORS Registry system.
 If not utilizing TTSORS, explain how the site is/will be connected to the NSOPW.
 Include agreements and or contracts for the system the tribe will be utilizing.
 If the tribe will be submitting sex offender data to a county or state for entry into that
jurisdiction’s public website, include MOU’s and procedures describing these
processes.
 Describe who will be entering data into the registry and public website and who will
be responsible for all updates.
 Describe how the tribe’s public website comports with the SORNA requirements
described in the tribe’s code.

D. Community Notification
 Describe how the public can request email notification of sex offender registration
information.
 Describe any additional programs that will be used to inform and educate the public,
schools, or other entities regarding the existence of sex offenders who are living
in/returning to the community.
 Describe how law enforcement notifications will take place and who will be notified.

E. SORNA Exchange Portal
 Describe how the tribe will manage use of the Exchange Portal (see Supplemental
Guidelines).

F. Data Collection, Submission, and Updating
 Describe which law enforcement agency will be responsible for collecting and
submitting law enforcement criminal justice data and information:
 NCIC/NSOR information/data entry
 Fingerprint submission to IAFIS
 Palm Print submission to FBI Next Generation
 DNA collection and submission to CODIS

10-4-2013

Contact the SMART Office AskSMART@usdoj.gov

Page 4

SORNA Implementation Policy and Procedures Guide
G. MOUs, Cooperative Agreements and Policies
 Include copies of these documents, where applicable.
 Describe how any services provided through an MOU or Cooperative Agreement will
interface with the tribe’s sex offender registration program.
 Include if applicable:
 Cross-deputization agreements
 Notification agreements with jails/prisons
 Contracts or agreements for web services
 Intergovernmental agreements or cooperative agreements with other tribes,
counties, state or federal agencies

H. Forms
 Include copies of any:
 Tribal court notification forms
 Sex offender acknowledgement form
 Registration forms
 Absconsion documents
 International Travel Forms
 Any other relevant documents or forms concerning sex offenders and sex
offender registration

I. Optional Considerations
 Though not required by SORNA, please describe any policies or procedures relating
to the following:
 Exclusion (if excluding or banishing sex offenders who are convicted by tribal
court, the offender must initially register with the tribe and all relevant
notifications must be made by the tribe to the receiving jurisdiction)
 Banishment
 Residency restrictions
 Process for address verification
 Description of any comprehensive approach the tribe will use to monitor
offenders, protect victims/community members, and to keep the community
informed
Any other policies or procedures that pertain to how the tribe will protect the community from
sex offenders, including community education, outreach to victims, or other efforts specific to
the tribe.

10-4-2013

Contact the SMART Office AskSMART@usdoj.gov

Page 5

